Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the specification teaches on (page 11 paragraph (0158) the computer readable media is broadly defined as a signal. It is suggested to amend the claims to exclude the signal embodiment by adding “non-transitory” to modify the computer readable media. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al (US 2013/0110778 A2) in view of Posin (US 2017/0354878 A1). Hereinafter referred as Taylor and Posin.
(upon receiving a request for a data block of a file from a client, cloud controller uses the stored metadata for the distributed file system to determine that cloud controller is the owner of the cloud file containing the data block, and then sends a peer cache request to cloud controller (page 19 paragraph (0180)), and a first storage configured to store the first data and the second data transmitted from the transmitting device (image and video files typically consume a substantial amount of space and are often only viewed for a brief initial time window. Hence, a locality policy may specify that image and video files should be considered low-priority and should immediately be stored in a second-level cloud storage system instead of a costlier high speed, highly-replicated cloud storage system that is use for high-priority files (page 21 paragraph (0190)), wherein the one or more processors further configured to delete at least one of the first data and the second data stored in the first storage from the first storage according to a predetermined condition, and store data including at least a portion of the deleted data in a second storage (data that is no longer frequently accessed may be migrated into a cheaper lower-tier cloud storage provider and deleted from the first cloud storage provider (page 15 paragraph (0147)). 
However, Taylor is silent in teaching receiving second data other than the first data among the plurality of transmission data, the second date being transmitted from (page 2 paragraph (0025)) transmitting of the encoded video content defining a second video stream, the web application being configured to receive and process the second video stream to provide the video content of the cloud video game for rendering to a display. Responsive to identifying the request as originating from a game console that defines the client device.
Therefore, it would be obvious to one of ordinary skill in the art to combine Taylor’s reference to include the teachings of Posin for receiving second data other than the first data among the plurality of transmission data, the second date being transmitted from the transmitting device in response to a transmission request for the second data, and deliver the second data to the receiving device before the effective filing date of the claimed invention. A useful combination is found on Posin (page 1 paragraph (0002)) the present disclosure relates to systems and methods for browser-based cloud gaming, and more specifically to establishment of a peer-to-peer connection between a web client application and a streaming server, and use of the streaming server to handle decryption of an encrypted video stream from a cloud game machine that executes a video game.

Regarding claim 5, Taylor and Posin teach the device according to claim 1. Taylor teaches a temporary storage configured to store the first data and the second data received, wherein the one or more processors store, in the first storage, the first (image and video files typically consume a substantial amount of space and are often only viewed for a brief initial time window. Hence, a locality policy may specify that image and video files should be considered low-priority and should immediately be stored in a second-level cloud storage system instead of a costlier high speed, highly-replicated cloud storage system that is use for high-priority files (page 21 paragraph (0190)).
Regarding claim 6, Taylor and Posin teach the device according to claim 5. Taylor teaches one or more processors store, in the first storage, combined data in which at least portions of the first data and the second data stored in the temporary storage are combined (page 13 paragraph (0124)).
Regarding claim 7, Taylor and Posin teach the device according to claim 6. Taylor teaches one or more processors configured to receive a transmission request for the first data or the second data from the receiving device (page 19 paragraph (0180)), the transmission request including specifying information for specifying a position of the first data or the second data in the combined data, and deliver the first data or the second data read from the first storage to the receiving device based on the specifying information (figure 3, the file system structure defined by metadata is illustrated as a tree of pointers that define one or more levels of directories and files residing in directories. Each file is described using a set of ordered metadata structures that indicate the set of disk blocks that contain the file’s data. A set of bock records in metadata (310) include pointer fields that indicate the location of the file data in a disk block in local storage (page 4 paragraph (0062)).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al (US 2013/0110778 A2) in view of Posin (US 2017/0354878 A1) in view of Yin (US 2020/0401338 A1). Hereinafter referred as Taylor, Posin and Yin.
Regarding claim 2, Taylor and Posin teach the device according to claim 1. However, Taylor and Posin are silent in teaching when a predetermined storage condition is satisfied, the one or more processors do not store the first data and the second data in the first storage, but store the first data and the second data in the second storage. Yin teaches on (page 1 paragraph (0009)) the storage system may include a first storage assembly configured to obtain and store data from the imaging device, a second storage assembly operably connected to the first storage assembly, and a processing device configured to control communication between the first storage assembly and the second storage assembly. A write speed of the first storage assembly may exceed a write speed threshold relating to at least two parameters of the imaging device. The at least two parameters may include a first speed at which the imaging device acquires scan data, and a second speed at which the scan data is transferred to the first storage assembly.
 and Posin’s references to include the teachings of Yin for when a predetermined storage condition is satisfied, the one or more processors do not store the first data and the second data in the first storage, but store the first data and the second data in the second storage before the effective filing date of the claimed invention. A useful combination is found on Yin (page 1 paragraph (0004)) the storage system may include a first storage assembly configured to obtain and store data from the imaging device, a second storage assembly operably connected to the first storage assembly, and a processing device configured to control communication between the first storage assembly and the second storage assembly.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al (US 2013/0110778 A2) in view of Posin (US 2017/0354878 A1) in view of Li et al (US 2022/0005230 A1). Hereinafter referred as Taylor, Posin and Li.
Regarding claim 3, Taylor and Posin teach the device according to claim 1. However, Taylor and Posin are silent in teaching the transmission data is moving image data, and the first data includes image data encoded by intra-frame prediction. Li teaches on (page 1 paragraph (0006)) intra-frame prediction mode decision methods of LOD (level of detail).
Therefore, it would be obvious to one of ordinary skill in the art to combine Taylor’s and Posin’s references to include the teachings of Yin for the transmission data 

Regarding claim 4, Taylor, Posin and Li teach the device according to claim 3. Li teaches the second data includes image data encoded by inter-frame prediction based on the first data (page 1 paragraph (0006)).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424